Citation Nr: 1228706	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) of St. Petersburg, Florida.

In May 2012, the Veteran and his son-in-law testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In June 2012, the Board reopened the Veteran's claim for a chronic acquired psychiatric disability, to include PTSD, and remanded the claim for additional development, to include obtainment of a VA psychiatric examination and etiological opinion for any diagnosed psychiatric disorder(s).  The case is now before the Board for further appellate consideration.

Although the Veteran initially claimed service connection for PTSD, evidence of record also shows other psychiatric diagnoses, to include: depressive disorder, anxiety, and passive aggressive personality disorder.  Thus, the Board has rephrased the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

As noted above, the Board has rephrased the issue of entitlement to service connection for PTSD as stated above.  See Clemons.  On review, the Board finds that additional development is needed prior to consideration on the merits.

The Veteran essentially contends that he has experienced ongoing psychiatric symptoms since witnessing, responding to, rendering aid, removing the deceased, and allegedly defusing a nuclear bomb aboard a B-47 that crash landed at March Air Force Base in 1955 or 1956 while performing his military occupational duties as a firefighter.  Psychiatric symptoms reported by the Veteran, his daughter, and his son-in-law include severe nervousness, impaired concentration and memory, difficulty sleeping due to night terrors, self isolation, depressed mood, and strained relationships with his children and past spouses due to personality changes and anger outbursts.  

Although the Veteran has reported exposure to ionizing radiation during this incident, exhaustive development efforts by VA to verify his claimed exposure have been unsuccessful in corroborating his report.  However, correspondence received in January 2003 from the Department of the Air Force, Headquarters Air Force Safety Center, stated that review of the Veteran's service personnel records confirm that he very likely did respond to one of three B-47 accidents during his tenure at March Air Force Base.  Thus, his military stressor has been verified at least in part.

Service treatment records show, and the Veteran has testified, that did not have any physical or mental conditions prior to or upon enlistment into military service in August 1954.  A July 1954 enlistment examination is negative for any reported history, complaints, symptoms, or diagnosis of a psychiatric disorder.  Approximately two months later, a separate September 1954 "enlistment" examination, which appears to be solely for purposes of dental, audiological, and visual examinations, shows that the Veteran had reportedly self-treated and had been under a doctor's care for Piles disease, nerves, and bladder trouble.  It does not appear that a complete physical examination was performed and the examiner did not address, comment, or provide any further explanation regarding the Veteran's reported medical history.  A July 1958 separation examination shows that the Veteran denied any history of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  Psychiatrically, the Veteran was said to be normal.  A history of gastritis was noted with onset 15 months prior.

In relevant part, post-service VA and private treatment records show that in June 1968, a private physician indicated that he had treated the Veteran with medication on one occasion to control "severe nervousness."  A September 1968 VA psychiatric examination report shows that the Veteran reported prior inpatient treatment lasting for 11 days for "ulcers mainly, and nerves" at the VA Medical Center in Gainesville, Florida in or around July 1968.  Although records were requested, a November 1968 notation shows that they were never received.  The September 1968 examiner diagnosed passive aggressive personality, passive aggressive type.  A September 1968 VA gastrointestinal summary showed that the Veteran appeared apprehensive during evaluation.  

In a December 2007 claim for unemployability due to "stress and energy," the Veteran reported past inpatient and outpatient treatment at the Tampa VA Medical Center.  In a December 2007 statement, he reported two periods of VA inpatient treatment for two weeks in duration on both occasions for stress, night terrors, and ulcers at the Gainesville VA Hospital between 1962 and 1974.  He further reported treatment at the Tampa VA Hospital since 2001 with psychiatric treatment since 2004.  He also reportedly received private psychiatric inpatient treatment for two days due to stress and a mental breakdown at Lakeland Regional Hospital in 2001, outpatient treatment for stress and depression from Dr. D. from 2001 to 2004, and outpatient psychiatric treatment from Dr. C. since 2005.  At the June 2012 hearing, he reported receiving VA treatment in Gainesville, Florida in 1960 and that he had been referred to psychiatric treatment at the Tampa VA Medical Center on multiple occasions.

In accordance with the Board's June 2012 remand, in July 2012, the Veteran underwent a VA psychiatric examination for an acquired psychiatric disorder, to include PTSD.  However, for the reasons explained below, the Board finds that the July 2012 psychiatric opinion is inadequate for the purposes of deciding this issue.

First, with regard to PTSD, the examiner found that while the Veteran's reported stressor was adequate to support a diagnosis of PTSD, he did not meet the diagnostic criteria for such diagnosis under the DSM-IV.  She found that he did not present with symptoms of persistent avoidance of stimuli associated with trauma, numbing of general responsiveness, or persistent symptoms of increased arousal. Yet, her administration of the PTSD scale for DSM-IV pertaining to symptoms in the past month seems to show the presence of avoidance, numbing, and hyper arousal symptoms in varying degrees and frequencies.  The examiner stated that if a nexus could not be formed between symptoms and the stressor event, the symptom would not be listed above (i.e., he awakes eight times per night due to urinary frequency due to prostate cancer, thus, sleep impairment cannot be etiologically linked to trauma exposure).  She stated that likewise, she was unable to form a nexus between symptoms of irritability, decreased concentration, hypervigilance, detachment, or unhappiness and his stressor event that occurred over 50 years ago.  Thus, she concluded that the ISEV-4 scoring rule did not suggest that diagnosis of PTSD was appropriate, thus, no nexus opinion could be given.  

Given what appear to be unexplained internal inconsistencies in the examination report, it is unclear whether what appear to be "noted" symptoms of persistent hyperarousal, avoidance, and numbing during the administration of the PTSD scale for DSM-IV may be related to the Veteran's military stressor.  If so, it is conceivable that a diagnosis of PTSD may be warranted.  Thus, if possible, the Board finds that it is necessary to obtain clarification of this matter from the July 2012 examiner.   

Regarding the examiner's diagnosis of depressive disorder not otherwise specified, the examiner found that the only symptoms applicable to that diagnosis were depressed mood, mild memory loss, and circumstantial, circumlocutory or stereotyped speech.  The examiner opined that such diagnosis was less likely than not caused by or a result of the Veteran's active service because there is no objective evidence to warrant a link or relationship.  Specifically, she stated that the Veteran was not diagnosed with depressive disorder during service or within close proximity to discharge that could explain his present depressive symptoms.  She stated that it is clear that the Veteran is disgruntled at the government as he wants financial assistance and he is angry that it has not been forthcoming.  She also noted that he voiced several somatic complaints and chronic pain issues that impact mood.  

Although the examiner indicated that the claims folder was reviewed, she did not address or mention the lay statements and testimony of the Veteran and his family that suggest and report the presence of current avoidance, numbing, and hyperarousal symptoms that reportedly date since the Veteran's military service or shortly thereafter.  Indeed, the Veteran's son-in-law testified that prior to the death his mother-in-law, the Veteran's spouse at the time of his discharge from service, she stated that since the Veteran's discharge, he experienced night terrors that would cause him to scream in his sleep and awaken the entire house.  Additionally, in a May 2012 statement, the Veteran's daughter stated that her mom told her of the Veteran's night terrors and she explained his hateful outbursts as nervous breakdowns due to bad nerves.  The Veteran, his daughter, and his son-in-law are competent to report what they were told or what they have observed.  

In addition, the July 2012 examiner did not address the Veteran's diagnosis of passive aggressive personality disorder or the private medical record reporting symptoms of "severe nervousness" in 1968 and whether such symptoms may be related to any incident of the Veteran's military service or to his current psychiatric symptoms and complaints.  

Finally, the examiner stated that she was unable to link any psychiatric disorder to any incident of military service given the lack of objective evidence of such disorder during or within close proximity to the Veteran's discharge from service.  As noted above, however, review of the record suggests that the Veteran may have received inpatient and outpatient VA treatment for an acquired psychiatric disorder as early as 1960, only 2 years following his discharge from service.  It does not appear that any post-service VA or private psychiatric treatment records have been requested from the aforementioned facilities and providers for review.  Thus, it is likely that the medical evidence of record may have been incomplete at the time of the July 2012 VA examination and opinion.  

Under these circumstances, the Board finds that it is necessary to obtain clarification and an addendum medical opinion from the July 2012 VA examiner addressing the issues discussed.  See 38 C.F.R. § 3.159 (c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Prior to arranging for obtainment of the addendum opinion, the RO/AMC should obtain any outstanding records of inpatient and outpatient VA psychiatric evaluation or treatment, along with any other outstanding records of post-service psychiatric treatment appropriately identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran new VA 21-4142 forms and request that he sign and complete any missing information sufficient to enable VA to obtain any inpatient and outpatient private treatment records from the following providers as alluded to in his December 2007 statements: L.R. Medical Center pertaining to any psychiatric treatment for stress and a mental breakdown dating since 2000; Dr. D. for treatment of stress and depression dating since 2001; S.L. Memorial Hospital for records pertaining to any psychiatric treatment for stress and medical treatment for stomach ulcers dating prior to February 2002, and; Dr. C. for any records pertaining to psychiatric treatment for stress and depression dating since 2005.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.

In addition, the RO/AMC should request all VA treatment records, to include any archived inpatient and outpatient psychiatric and medical treatment records from the Gainesville VA Medical Center dating since 1958, and from the Tampa Medical Center dating since 2001.  If it is determined that records have been archived, an attempt to locate and provide those records must be undertaken.  If there are not records, administrative or clinical, which show the hospitalizations shortly after service that should be certified.  

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, obtain an addendum opinion from the psychologist who conducted the July 2012 VA PTSD examination to determine whether the Veteran currently has a psychiatric disorder, to include PTSD, that may be reasonably related to service, to include the corroborated stressor of rescue and recovery of severely injured and deceased crewmembers of a B-47 airplane that crash landed at March Air Force Base in 1955 or 1956.  If the July 2012 psychologist is unavailable, an addendum opinion should be obtained from a VA psychologist of similar qualifications.  If the requested opinions cannot be obtained without re-examination of the Veteran, that should be accomplished.

The examiner should review the Veteran's claims file to include documents of any treatment records contained in Virtual VA.  Also review the service treatment records, all pertinent records of post-service psychiatric treatment or evaluation for PTSD or other psychiatric disorders to include the September 1968 psychiatric and July 2012 examination reports, the May 2012 statement from J.P., the Veteran's and his son-in-law's lay testimony at the May 2012 hearing, and the Veteran's September 2007 and June 2008 statements, and the November 2007 and January 2008 stressor statements.

Regarding the July 2012 examiner's conclusion that the Veteran did not meet the criteria for a diagnosis of PTSD, the examiner should clarify and explain why or why not the avoidance and hyperarousal symptoms noted during the assessment of the PTSD Scale for DSM-IV on pages 9 and 10 of that report may be reasonably related to his in-service military stressor.  If other causes for those symptoms are identified, they should be stated and explained. 

Thereafter, the examiner should state whether the Veteran is found to have PTSD, and if so, the stressor or stressors that support the diagnosis should be set out.  If it is concluded that he does not have PTSD that too should be specifically set out.  If he is found to have other acquired psychiatric pathology, the specific applicable diagnosis or diagnoses should be set out and the examiner should opine whether it is at least as likely as not (i.e. a 50 percent chance or better) that the disorder began in, or is related to, service, to include whether any current psychiatric diagnosis identified is a continuation of the psychiatric symptoms and diagnostic impressions noted in the September 1968 VA psychiatric examination or post-service VA and private treatment records.  The examiner should explain in detail the rationale for all opinions given.

3.  After the above has been completed to the extent possible, the RO/AMC should review the record and conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  If additional development is needed, such should be accomplished.

4. Then readjudicate the claim on appeal.  If the claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

